Herbert, J.
The petition alleges an “injury” to plaintiff “resulting in permanent disability” and “sustained in the course of and arising out of his employment.” Both the administrator and the Board of Review carefully differentiate between “any disability” and a “disability as a result of the accidental occurrence. ’ ’
In Carpenter v. Scanlon, Admr., 168 Ohio St. 139, the Administrator of the Bureau of Workmen’s Compensation denied that the claimant’s generalized arthritic involvement was the result of or related to an injury. The claimant asserted that it was. The Board of Review in its order found that “the. arthritic condition is not related to injury.” In the case at bar, there is a serious spinal injury which the administrator and the Board of Review contend is not the result of the accidental occurrence. The claimant says that it is. At page 140, in Carpenter, in a per curiam opinion of a unanimous court, it is said that:
“The finding of the administrator that ‘the claimant’s generalized arthritic involvement is not related to or the result of the injury in this claim, and, therefore, payment of compensation or for medical services for the treatment of said condition is not authorized’ is clearly not ‘a decision as to the extent of the disability’ but rather a finding that the arthritic condition of the claimant was not a disability arising from the injury — ^ an absolute denial of the claim on a jurisdictional ground going *114to the basis of claimant’s right. From snch a decision an appeal is authorized by * * *” Section 4123.519, Revised Code.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Taft, C. J., Zimmerman, O’Neill, Schneider and Brown, JJ., concur.